Citation Nr: 0636374	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran presented testimony at a RO Hearing in May 2004.  
A transcript of the hearing is associated with the veteran's 
claims folder.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2006).

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where, 
a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The report from the November 2002 VA examination indicates 
that the veteran was diagnosed with PTSD.  The veteran 
contends that his PTSD is a result of stressful events that 
occurred during his period of active duty in Vietnam.

The veteran does not appear to be contending that he is a 
combat veteran.  And while his DD Form 214 confirms that he 
served in Vietnam, he was not awarded medals indicative of 
combat.  So, as there is no objective evidence to show combat 
participation by him, the law requires that his claimed 
stressor be corroborated by evidence other than his lay 
testimony or the diagnosis of PTSD.

In August 2002, April 2003 and June 2004, the veteran 
submitted statements addressing his claimed in-service 
stressors.  In these statements, the veteran claims that he 
was assigned to the 114th Service and Evacuation Units which 
were located in Nhy-Trang, South Vietnam in a base called 
Tent City.  According to the veteran, his main job was to 
deliver supplies and ammunition to firebases throughout the 
Nhy-Trang mountains and because the roads leading to the 
bases were constantly patrolled he was constantly under 
attack by snipers and rocket fire.  The veteran also claims 
that the roads leading into some of the firebases had 
explosive mines and consequently, there were many injuries 
sustained on the supply runs.  The veteran claims that he 
would usually return fire and on one occasion, he did suffer 
a shrapnel wound.  The veteran also claims that he was 
required to transport body bags with dead soldiers back to 
Nhy-Trang.  In addition, the veteran claims that one of his 
best friends, whose name he cannot recall, committed suicide 
by blowing his head off or blowing his brains out and he 
found him the day after he killed himself outside of their 
tent.  The veteran claims that he was not able to be close to 
anyone after this incident.  The veteran also claims that he 
lost another friend from the 56 Quartermaster Battalion.  The 
veteran can recall this friend's first name and he believes 
he was killed around February 1966 in Nhy-Trang.  The veteran 
also reiterated these contentions during his testimony at the 
RO hearing held in May 2004.

While the veteran has provided information regarding his 
claimed stressors, the RO has not attempted to verify them.  
In fact, the evidence of record shows that in November 2002, 
the RO sent the veteran a letter informing him that that they 
would possibly procure the assistance of the U.S. Armed 
Services Center For Research Of Unit Records (USASCRUR) to 
help locate evidence of the veteran's claimed stressful 
experiences.  However, the record does not indicate that the 
RO actually made a request to the USASCRUR to verify the 
veteran's alleged stressors.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  Review the veteran's claims file 
and prepare a summary of all his 
claimed stressors.  The summary and all 
associated documents, to include the 
veteran's service personnel records and 
stressor statement(s), should be sent 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCURR) 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197. 
USASCURR should be requested to provide 
any information that might corroborate 
the veteran's alleged in- service 
stressors including, but not limited 
to, providing a copy of unit histories 
for the veteran's unit in Vietnam.

2.  If any one of the veteran's claimed 
in-service stressors is corroborated, 
schedule the veteran for an examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
Furnish the examiner with a complete 
and accurate account of the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-
service stressors were severe enough to 
have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM- IV.  If the veteran 
is found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
verified stressor or stressors 
supporting the diagnosis.  If the 
veteran is found to have a psychiatric 
diagnosis other than PTSD, the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's diagnosed 
psychiatric illness is related to 
comments and findings noted in service 
medical records.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims 
file, including a copy of this REMAND, 
should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims 
file was made.

3.  Readjudicate the claim for 
entitlement to service connection for 
PTSD.  If the benefit remains denied, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


